Citation Nr: 1827248	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-40 933	)	DATE
	)
	)
THE ISSUE

Whether the was Clear and Unmistakable Error (CUE) within a March 1958 Board decision that denied a claim for restoration of service connection for schizophrenic reaction.  

(The subject of the claims for increased evaluation for bilateral corneal scars and tinnitus, as well as for a TDIU, are the subject of a separate decision.) 


REPRESENTATION

Moving party represented by:  Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Moving Party and his niece




ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

The Moving Party is a Veteran who served on active duty from April 9, 1956 to August 20, 1956.  

This matter is before the Board of Veterans' Appeals (Board) on a motion challenging the Board's March 1958 decision that denied a claim for restoration of service connection for schizophrenic reaction.  
  
The Veteran testified during a July 2017 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript of that proceeding is of record.  


FINDINGS OF FACT

1. The March 1958 Board decision was legally flawed insofar as its application of then extant provisions governing the presumption of soundness and in-service aggravation of pre-existing disability.  

2. As determined within the Board's purview back in March 1958, the Moving Party had a mental health disorder that preceded entrance into military service, while not a psychosis.  That disorder was aggravated during service when it did become a documented episode of a schizophrenic reaction.  





CONCLUSIONS OF LAW

1. The March 1958 Board decision denying restoration of service connection for schizophrenic reaction was the product of CUE.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 20.14000, 20.1403, 20.1404 (2017).

2. Service connection for schizophrenic reaction is therefore restored.  38 U.S.C. §§ 1110, 1131, 5107, 5109A (2012); 38 C.F.R. § 3.105, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

However, the duties imposed by the VCAA are inapplicable to the instant case, given that the underlying matter is whether there was CUE in prior adjudicative determinations.  The VCAA is not applicable to CUE claims, irrespective of whether the decision in question was issued by the RO or the Board.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

Standard for Motion for CUE within a Board Decision

A final decision issued by the Board is subject to revision on the grounds of CUE. 38 U.S.C. § 7111 (a) (2012); 38 C.F.R. § 20.1400 (2017).

The U.S. Court of Appeals for Veterans Claims (Court) has promulgated a three-pronged test used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable"  and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

As applied to claims for CUE in prior Board decisions, in particular, the governing standard is essentially identical to that for contesting RO rating decisions.  See 38 C.F.R. §§ 20.1403(a)-(c).

The implementing regulations further designate examples of situations that specifically are not CUE in a Board decision: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were  weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).


Disposition of the Motion for CUE

The Moving Party's claim for CUE has been reviewed and considered on the merits.  When giving appropriate weight to these arguments in view of the applicable law when the original decision was issued, CUE is sufficiently argued and then by attendant inquiry shown within the Board's March 1958 decision.

The Board's March 1958 decision had denied restoration of service connection for schizophrenic reaction.  This followed the appeal from the RO's July 1957 rating decision that implemented the severance of service connection for that previously service-connected psychiatric disability.  

At the outset, the Moving Party's attorney identifies several apparent deficiencies within the overall processing of the case itself back when VA originally had the matter before it.  

One of these is that apparently the Moving Party filed correspondence that would apparently qualify as a timely Notice of Disagreement (NOD) with the January 1957 RO rating decision that proposed severance of service connection.  Generally speaking, only the implementation of severance of service connection can be appealed therefrom, not the proposed disposition.  

Another contention made is that the Board's decision was not sent directly to the Moving Party back in 1958 when issued.  The decision itself indicated and expressly included the notation that the issued copy of the Board's decision was not to be forwarded to the Board.  The Moving Party's attorney now contests that original determination, stating notice should have been duly sent, this consistent with then enacted Public Law 85-56, Title XII - Disclosure of Information and Furnishing Copies of Records; Investigations - Section 1201.

Both of the above points however are now moot, as the Board is granting anyway the underlying motion for CUE. 

To sum up the argument for CUE in the March 1958 Board decision made on the part of the Moving Party's attorney in this case, the averment is that the Board back then improperly applied the law regarding the presumption of soundness.  The argument states that the Board improperly found that the Moving Party, the Veteran in this case, had a psychotic disorder that both clearly and unmistakably pre-existed service and was not aggravated in service.  First, the Moving Party's attorney indicates no psychiatric disorder pre-existing service.  The difficulties preceding service were not a full blown psychiatric disorder.   The Moving Party's account of pre-service symptomatology was allegedly provided only after undergoing electroshock therapy and having been given "truth serum."  Second, it is argued, assuming that disability pre-existed service it was still measurably aggravated during service.  

The Moving Party cites to then applicable provisions governing VA's presumption of soundness, and the aggravation of pre-existing disability. 

Regarding the presumption of soundness:  

Every person employed in active service shall be taken to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment and was not aggravated by such service.  Relative to notation at enlistment, only those defects, infirmities and disorders recorded at the time of examination for acceptance and enrollment does not constitute such a notation of such conditions but will be considered together with all other material evidence in determinations as to inception of such defects, infirmities, and disorders."   38 C.F.R § 3.63(b) (implementing 38 U.S.C.A. § 311).    

Under 38 C.F.R. § 3.63(d), "clear and unmistakable" meant obvious or manifest.  Accordingly, evidence which made it obvious or manifest, that the injury or disease under consideration existed prior to acceptance and enrollment for service will satisfy the requirements of the statute.  The requirement of the law is that claims to which the above-cited presumptions apply be denied only on the basis of evidence which clearly and unmistakably demonstrates that the disease did not originate in service, or, if increased in service, was not aggravated thereby.  

Reviewing the Board's March 1958 decision, the stated factual bases indicated that the Veteran had reported on sick call April 11, 1956 by reason of pain in the left chest and it was reported that he had had such attacks previously.  Hospitalization was recommended and he was admitted to the hospital on April 12, 1956.  It was reported that on hospital admission he was uncommunicative.  Several days after hospital admission, statements recorded for clinical purposes disclosed that at time of hospital admission he had a "hysterical spell"; that he had one or two of these prior to service; that he became "hysterical" when he was nervous or when he was asked to do something that he was unable to do or something that he did not want to do; that he had twice been rejected for service because of elevated blood pressure and obesity; that he had been petted and pampered at home, had had no life of his own and had hoped that service would straighten him out; that he had always "been shy and backward," had hoped that he would learn to get along with people in service; that he had felt that being in service might help his "nervousness" which was manifested by "spells" in which he had trouble breathing, would black out, vomit and tremble; that in school he had felt left out and seemed to be ignored by the other students; and that he believed he had no personality, preferred to be alone and had never had any close friends.  Following examination and study during hospitalization, it was reported by the examiner that the Veteran had great feelings of inadequacy, inferiority and lack of confidence which had been present for many years and expressed as his being afraid for as long as he could remember.  

The diagnosis recorded was emotional instability reaction, which was held by the examiners to have pre-existed active service.  He was admitted to the hospital for evaluation prior to his release from active service and was released from service by reason of schizophrenic reaction which was held to have pre-existed active service.  On official examination in October 1956 it was reported that psychosis was in remission.  A report of subsequent hospitalization, in January 1957, was of record together with some statements from individuals who knew the Veteran.   

The discussion and decision indicated was that statements recorded for clinical purposes during hospitalization commencing approximately three days after the Veteran's entrance upon active service disclosed longstanding neuropsychiatric symptomatology and impelled the conclusion that a psychosis pre-existed active service.  Although an acute episode of the pre-service condition was reported in service, there was improvement with treatment and the evidence, considered in its entirety, did not disclose an advancement of the basic pathology during service such as to establish increase of pre-existing disability during service.  It was the decision of the Board that the grant of service connection for schizophrenic reaction was clearly and unmistakably erroneous and may not be restored.  

The Board has reviewed the grounds for its prior decision and finds it to be in error.  Indeed, the Board's original statement of the facts back in March 1958 was accurate.  It comports with what is objectively stated in the Service Treatment Records (STRs) as to retroactive assessment of symptomatology during service, and the absence of any notation of a mental health condition at service entrance.  There was no factual mistake by the adjudicator.  There appears to have been appropriate consideration and inclusion of all the relevant facts.  

However, there was legal error.  To begin with, the Board back in March 1958 found a pre-existing mental health condition.  That much was substantiated.  The Moving Party described prior to service having difficulty interacting with peers and relatives, anxiety, and personality issues.  It was within the Board's discretion to find that a mental health disorder in some form pre-existed service.  However, psychosis before service cannot be imputed.  Arguably, the symptoms before service were limited to characterological issues and mood disturbances.  It follows that the original pronouncement that a psychosis preceded service cannot be supported.  That is the first legal error made within the March 1958 Board decision.  It was undebatably wrong to conclude that there was a psychosis pre-existing service, inasmuch as there was no reasonable indication of the same, i.e., the Moving Party then appeared to be fundamentally reality based.   At minimum, there was no one fact or finding to suggest to the contrary.  The legal error was determining that psychosis pre-existed service.  

It being established the first error that there was a pre-existing psychosis, that is compounded by the subsequent error that found no aggravation in service.  Instead, the original condition became worse.  What originally manifested later became a psychosis.  That is aggravation.  Essentially, the evidence does not show by clear and unmistakable proof that the pre-existing mental health disorder did not undergo aggravation in service.  Applying the presumption of aggravation then, the pre-existing condition worsened in service when the identified pronounced and adverse psychological reaction occurred back in 1956.  

This is sufficient to establish service connection by aggravation.  As always, the dispositive question is one of in-service incurrence or aggravation, not necessarily of fault.  By this, the Board is indicating that the conditions and actors surrounding the Moving Party's service and symptomatology shown are not held or considered liable for his mental disorder, but that aggravation in service is factually shown.  

Based on the failure to apply correctly the relevant law on VA claims based upon aggravation, the March 1958 Board decision is found clearly and undebatably erroneous.  CUE determined to exist, the March 1958 decision and its severance of service connection is revised.  This is considering and applying the relevant law 
at the time.

Accordingly, the benefit of service connection for a psychiatric disorder is restored.     


ORDER

There was CUE within the March 1958 Board decision denying restoration of service connection for a psychiatric disorder.  The compensation benefit of service connection is therefore restored.  



                       ____________________________________________
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



